Citation Nr: 0115856
Decision Date: 06/08/01	Archive Date: 07/18/01

DOCKET NO. 92-05 183               DATE JUN 08, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUE

Entitlement to an increased evaluation for service-connected
hypertension, currently rated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from April 1956 to January 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from
November 1990 and later RO rating decisions that determined there
was no new and material evidence to reopen a claim of service
connection for a low back disability; denied service connection,
including secondary service connection, for an eye disorder and
headaches, and denied an increased evaluation for hypertension
rated as 10 percent disabling.

In August 1992 and September 1998, the Board remanded the case to
the RO for additional development. In September 1998, the Board
also determined that there was no new and material evidence to
reopen the claim of service connection for a low back disability
and denied the claims of service connection for an eye disability
and headaches as not well grounded. Under the circumstances, the
only issue now for appellate consideration is listed on the first
page of this decision.

In a written argument dated in April 2001, the representative
requests evaluation of the veteran's hypertension as hypertensive
heart disease. Service connection is not currently in effect for
any heart disease and the Board construes this request from the
representative as a claim for service connection for heart disease.
As this matter has not been adjudicated by the RO, it will not be
addressed by the Board. The matter is referred to the RO for
appropriate action.

FINDING OF FACT

Hypertension is manifested primarily by diastolic pressure
predominantly less than 110 and systolic pressure predominantly 160
or more; diastolic pressure predominantly 110 or more or systolic
pressure predominantly 200 or more is not found.

2 -

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension
are not met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.104,
Code 7101, effective prior to and as of January 12, 1998.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a May 1963 rating decision, the RO granted service connection
for hypertension. A noncompensable evaluation was assigned for this
condition, effective from December 1962.

In March 1987, the RO increased the evaluation for hypertension
from zero to 10 percent, effective from December 1986. The 10
percent rating has remained unchanged since then.

VA and private medical records show that the veteran's blood
pressure was recorded on numerous occasions in the late 1980's,
1990's, and 2000. Some of the more salient medical reports are
noted below. All reports are from VA unless otherwise indicated.

     October 1988        164/110 
     December 1990 (private)170/80, 170/90 
     August 1991 (exam)  158/92 
     October 1991 (private)158/88 
     May 1992            140/80 
     July 1992           188/100, 144/110 
     August 1992         149/89

- 3 -

     April to May 1993 (hospi- 
          lization)      170/98 
     October 1993        140/85 
     January 1994        187/103 
     July 1994           187/106 
     August 1994         166/88 
     October 1994        180/120 
     December 1994       158/98 
     February 1995       186/92 
     March 1995          170/95 
     May 1995 (exam)     142/80 
     May 1995            158/919 152/76, 159/84 
     June 1995           159/78, 152/78, 172/100, 150/88 
     July 1995           152/88 
     August 1995         154/96 
     September 1995      172/94, 176/96, 166/76 
     June 1996           132/92, 162/98 
     May 1997 (exam)     168/98, 170/96, 164/94 
     May 1997 (private)  116/90 
     September 1999      166/88 
     October 1999 (exam) 196/100 
     November 1999       166/88 
     December 1999       164/100 
     January 2000 (psychiatric 
          Exam)          180/94

At the August 1991 VA examination, the examiner noted that the
veteran had poor blood pressure control partly due to non
compliance with medication. He was recommended for more aggressive
treatment.

At the May 1995 VA examination, the diagnosis was that of
hypertension. His medications at that time were Benazepril and
Hydrochlorothiazide.

4 -

At the May 1997 VA examination, the diagnosis was again that of
hypertension. It was noted that this condition was being treated,
but was not well controlled.

At the October 1999 VA medical examination, the diagnosis was that
of hypertension. It was noted that this condition was confirmed by
physical examination and echocardiogram that revealed moderate left
ventricular hypertrophy. His heart rate was 96 and regular. His
neck veins were not elevated. His lungs were clear to auscultation.
His heart had a regular rate and rhythm with a faint apical
holosystolic murmur.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A.
5100, 5103A, and 5126, and to be codified as amended at 5102, 5103,
5106 and 5107) redefined VA's duty to assist a veteran in the
development of a claim. The Board finds that all relevant evidence
has been obtained with regard to the veteran's claim for an
increased evaluation for hypertension. There is no identified
evidence unaccounted for and examinations have been performed with
regard to the veteran's claim. The veteran and his representative
have been provided with a statement of the case and supplemental
statements of the case that discuss the pertinent evidence, and the
laws and regulations related to the veteran's claim, that
essentially notifies the veteran of the evidence needed to prevail
on his claim. Under the circumstances, the Board finds that the
veteran has been provided with adequate notice of the evidence-
needed to successfully prove his claim and that there is no
prejudice to him by appellate consideration of this claim at this
time without a prior remand of the case to the RO for providing
additional assistance to the veteran in the development of his
claim as required by the VCAA. See Bernard v. Brown, 4 Vet. App.
384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).
Hence, no further assistance to the veteran is required to fulfill
VA's duty to assist him in the development of the claim.

5 -                                                               
  
In general, disability evaluations are assigned by applying a
schedule of ratings (rating schedule) which represent, as far as
can practicably be determined, the average impairment of earning
capacity. 38 U.S.C.A. 1155. Although the regulations require that,
in evaluating a given disability, that disability be viewed in
relation to its whole recorded history, 38 C.F.R. 4.41, where
entitlement to compensation has already been established, and an
increase in the disability rating is at issue, it is the present
level of disability which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994). Also, where there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7.

A 10 percent evaluation is warranted for hypertensive vascular
disease (essential arterial hypertension) where the diastolic
pressure is predominantly 100 or more. A minimum 10 percent
evaluation is also assigned when continuous medication is shown
necessary for the control of hypertension and there is a history of
diastolic blood pressure of predominantly 100 or more. A 20 percent
evaluation requires diastolic pressure of predominantly 110 or more
with definite symptoms. 38 C.F.R. 4.104, Code 7101, effective prior
to January 12, 1998.

The regulations for the evaluation of disabilities of the
cardiovascular system were revised, effective January 12, 1998. 62
Fed. Reg. 65207-65224. When regulations are changed during the
course of the veteran's appeal, the criteria that is to the
advantage of the veteran should be applied. Karnas v. Derwinski, 1
Vet. App. 308. Revised regulations do not allow for their
retroactive application unless those regulations contain such
provisions and may only be applied as of the effective date.
VAOPGCREC 3-2000.

Hypertensive vascular disease (hypertension and isolated systolic
hypertension) warrants a 60 percent rating when the diastolic
pressure is predominantly 130 or more. A 40 percent rating is
warranted when the diastolic pressure is predominantly 120 or more.
A 20 percent rating is warranted when the diastolic pressure is
predominantly 110 or more, or; systolic pressure is predominantly
200

6 -

or more. A 10 percent rating is warranted when the diastolic
pressure is predominantly 100 or more, or; systolic pressure is
predominantly 160 or more, or; there is a history of diastolic
pressure predominantly 100 or more and the individual requires
continuous medication for control. 38 C.F.R. 4.104, Code 7101,
effective as of January 12, 1998.

A review of the veteran's blood pressure readings shows a few
diastolic pressures of 110 or more, but the diastolic pressures are
predominantly less than 110. The evidence does not show the
presence of systolic pressure that is predominantly 200 or more. It
does show the presence of systolic pressure that is predominantly
160 or more. These manifestations of the veteran's hypertension
support no more than a 10 percent rating under the criteria of
diagnostic code 7101, effective prior to and as of January 12,
1998. The Board recognizes that the veteran has ventricular
hypertrophy, but this finding is not sufficient to support the
assignment of a 20 percent rating for the hypertension under the
criteria, effective prior to January 12, 1998, unless accompanied
by diastolic pressure predominantly 110 or more.

After consideration of all the evidence, the Board finds that the
preponderance of it is against the claim for an increased
evaluation for hypertension. Hence, the claim is denied. As the
preponderance of the evidence is against the claim, the benefit of
the doubt doctrine is not for application. VCAA, Pub. L. 106-475,
114 Stat. 2096 (Nov 9, 2000) (to be codified as amended at 38
C.F.R. 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation greater than 10 percent for service-connected
hypertension is denied.

JAMES L. MARCH 
Acting Member, Board of Veterans' Appeals

7 -



028079595  010613 1026634

DOCKET NO. 95-04 790    DATE JUN 13, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an increased evaluation for residuals of a left knee
injury with post-traumatic degenerative joint disease (DJD),
currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 and
from September 1978 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in July 1994 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was the subject of a February 1999 hearing before the
undersigned Board member, and of a Board remand dated in November
1999.

Regarding prior final denials in a November 1999 Board decision on
the issues of service connection for a left shoulder disorder and
service connection for pes planus, the RO and the veteran are
referred to the Veterans Claims Assistance Act of 2000, as it
pertains to final decisions denying claims on the basis that they
were not well grounded during the period from July 14, 1999, to
November 8, 2000. Such claims must be readjudicated upon motion of
the claimant or the Secretary if the motion is filed prior to
November 9, 2002. See Section 7 of the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

FINDINGS OF FACT

1. The veteran has mild to moderate ligamentous instability of the
left knee.

2. The veteran has a symptomatic torn medial meniscus in the left
knee.

3. The veteran has arthritis of the left knee without compensable
limitation of range of motion.

2 -

4. As a result of the above-listed underlying conditions, the
veteran has flare-ups of the left knee, fatigability of the left
knee, weakened movement, a loss of coordination, atrophy of the
left quadriceps, effusion into the joint at times but not at
others, and crepitus.

CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for a torn
medical meniscus of the left knee are met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 3.321(b), 4.71(a), Diagnostic Code 5258
(2000).

2. The criteria for a disability rating of 10 percent for post-
traumatic arthritis of the left knee are met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 3.321(b), 4.71a, Diagnostic Code 5010
(2000).

3. The criteria for a disability rating in excess of 20 percent for
instability of the left knee are not met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 3.3121(b), 4.71a, Diagnostic Code 5257
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The RO has assigned a 20 percent rating for the veteran's left knee
disability, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5257
(2000). The veteran seeks a higher disability rating.

Briefly, service medical records reflect that the veteran is
injured his knee in service in on November 1, 1969, and reported
for treatment the day after. He underwent aspiration of the left
knee and a cast was applied. The cast was removed on December 1,
1969. Inservice diagnoses included ligament strain, torn ligaments,

-3-

rule out internal derangement, possibly torn medial meniscus,
possible chondromalacia, and, by X-ray, minimal degenerative
changes of the left knee.

In a March 1993 application for benefits, the veteran indicated
that during service his left knee ligaments and cartilage were torn
and that he was in a cast for 9 months.

An August 1993 VA medical certificate includes a diagnostic
impression of degenerative joint disease of the left knee.

July 1994 VA X-rays of the knees revealed very minimal degenerative
arthritic changes with slight spurring of the distal femoral
condyles. Joint spaces were normal. There were no other
abnormalities.

In a July 1994 RO rating decision, service connection for residuals
of a left knee injury, with post-traumatic degenerative joint
disease, was granted, effective March 1993. The RO found that the
veteran's current knee condition had occurred during service. The
veteran appealed the disability rating assigned.

A February 1995 physical therapy consultation includes an
impression of mild paresis of the left quadriceps.

An October 1996 MRI of the left knee revealed a small joint
effusion. There was an abnormal signal within the posterior horn of
the medical meniscus. This abutted the articular surface in a
manner compatible with a meniscal tear. There was spurring
involving the articular surfaces of the medical and lateral
compartment of the knee. The MRI impression was small joint
effusions, tear within the posterior horn of the medial meniscus,
and degenerative changes.

A May 1997 report of VA flex testing of the knees reflects and
impression of mild paresis, left quadriceps and hamstrings.

- 4 -

A July 1997 report of consultation, apparently by a VA orthopedist,
indicates that the veteran came in with a copy of a MRI of his left
knee that reported a tear of the posterior tear of the medial
meniscus. The veteran indicated that he had experienced this
problem for many years. He had been concerned since somebody told
him that his problem with the knee was actually the lateral
collateral ligament. The consulting physician asserted that the
veteran had no weakness of the lateral collateral ligament, but
perhaps had some of the medial ligament. The possibility of
arthroscopy was discussed with the veteran, but he said that he had
lived with the problem for so long that he was not interested in
having anything done at the time.

During a November 1997 VA examination of the veteran's left knee,
he related that he injured his knee during an inservice altercation
in 1968 or 1969. By history, since his discharge, he had been
working in the construction field but had not worked since 1991 due
to the fact that his knee had been bothering him considerably. He
stated that his knee swelled and that he felt like his kneecap goes
out of place. He had not really had any treatment. He stated that
he wore a hinged brace, and that when he had flare-ups he wore a
knee immobilizer. He indicated he had recently had a MRI and that
a surgeon had recommended an arthroscopic debridement of the knee
joint.

Regarding functional limitation, he stated that he had trouble
standing and walking. He stated that he could not get out of a
chair. He described difficulty pushing with his left leg. He stated
that stairs were difficult, and ramp were virtually impossible for
him to descend. Cold weather seemed to aggravate his knee pain. He
described flare-ups about every two months or so and he did not
relate the flare-ups to any particular activity. He stated that he
used an immobilizer when he had the flare-ups because the knee
would fill with fluid. He used the immobilizer until the swelling
receded. He described getting cramps in his legs, and he felt like
his kneecap displaced laterally at times.

Upon physical examination, he ambulated with a slight limp on the
left leg. Examination of the left knee revealed no evidence of
valgus or varus deformity. He had atrophy of the left quadriceps
muscle. The left thigh at four inches above the

- 5 -

kneecap measured 18 inches in circumference, while the right thigh
measured at 19 1/2 inches. He had crepitus palpable on motion of
the knee. There was minimal effusion of the knee at the time of
examination. He had a positive drawer sign, indicating weakness of
the anterior cruciate ligaments. He also had what the examiner
characterized as moderate instability of the knee joint medially
and laterally. There was a palpable spur medially on the medial
tibial plateau rim.

The examiner's diagnosis was degenerative arthritis of the left
knee. The examiner noted that the examination was conducted during
a period of quiescent symptoms. He indicated that during flare-ups,
which will occur with varying frequency, The physical findings on
examination could be significantly changed. In his view,
quantification of such changes would require examination of the
veteran during a period of flare-up.

During his February 1999 Board hearing, the veteran testified he
was taking Motrin for his knee, prescribed for pain. He said he had
been using a metal knee brace for the past 3 years. He testified
that he was holding off on having the knee operated upon. He said
he had been told he had a ripped meniscus and stretched ligaments.
He indicated that the possibility of surgical ligament repair or a
knee replacement had been discussed with him. He noted that one leg
was 1/2 inch bigger around than the other. (The Board notes
parenthetically that at a November 1997 VA examination the left
quadriceps atrophy was measured at 1 1/2 inches, a medical finding
more beneficial to his claim than his hearing testimony on this
point.)

During a July 2000 VA examination, the veteran gave a history of
having sustained an injury to his left knee in 1968, when one of
his colleagues fell on his knee. He indicated that he was diagnosed
as having a torn cartilage and his knee was placed in a long-leg
cast for six months. He stated that following cast removal, he was
treated with physical therapy and discharged in 1971, and reentered
service in 1980 and left service in 1982. He said he had never had
any surgery on the knee. By history, since his discharge he had
worked as a construction foreman for insulating structures. He
stated that he had lost a bit of work, but apparently not a
significant amount. He complained of pain and stiffness in his left
knee. He stated that his left

- 6 -

knee would lock, and that if he manipulated his knee he could get
it to unlock. He stated that his knee frequently gave way.

With regard to functional abilities, he stated that he had
difficulty going up and descending stairs. He described very little
problems with balance. He stated that his walking ability was
restricted significantly. He stated that he could walk less than
1/4 mile. He could travel in a car without any difficulty, and the
examiner noted that he apparently had no difficulty sleeping. The
veteran stated that he had frequent flare-ups, which occurred
every, one to two weeks, brought on usually by walking. He stated
that when he did have the flare-ups, his knees would swell
significantly, and he would have to ice his knees and rest. He said
he wore a knee brace periodically.

Upon physical examination, the veteran appeared in no acute
distress. He ambulated with a very minimal limp on the left knee.
Alignment of his knee revealed no evidence of varus or valgus
deformity of the knee. On examination of the left knee, there was
no evidence of any effusion. There were no scars and no gross
deformities on palpation of the knee. The patella was not
ballottable. There was no pain on direct pressure of the patella.
The veteran had rather marked crepitus palpable upon motion of the
knee, however. There was no evidence of patellar spurs on
palpation. He had pain at the medial joint line. There were no
palpable spurs at the femur. There was no pain on palpation of the
medical of lateral collateral ligaments. On stress examination, he
showed a mild mediolateral instability. Anterior posterior
stability of the knee was good, as was rotational stability.
Regarding diagnostic tests, he had a positive McMurray's test of
the left knee.

On motion testing, he could actively flex the left knee to 130
degrees. He was able to fully extend the knee. Passive motion was
identical. There was no evidence of any popliteal cyst. The claims
file was noted to have been reviewed, and an MRI done in 1996
revealed a posterior horn tear of the medial meniscus in the left
knee.

- 7 -

The examiner's diagnosis was internal the posterior horn of the
medial meniscus. The examiner noted that the examination was
conducted during a period of quiescent symptoms. Symptoms elicited
from the veteran were compatible with the diagnosis. The examiner
asserted that during flare-up of symptoms that will occur with
varying frequency, the physical findings of the examination could
be significantly altered. He stated that quantification of such
changes would require examination during a flare-up. The examiner
concluded by noting that painful symptoms such as had been outlined
at the examination would require the veteran to expend extra energy
in completing tasks and hence would lead to early fatigue, weakened
movements and ultimately to a loss of coordination.

The Board acknowledges that there are additional treatment records
associated with the claims file, which have been reviewed closely
and are consistent with the analysis as presented below.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains
extensive provisions modifying the adjudication of all pending
claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991). The new law
revises the former 5107(a) of title 38 United States Code to
eliminate the requirement that a claimant come forward first with
evidence to well ground a claim before the Secretary is obligated
to assist the claimant in the developing the facts pertinent to the
claim. The other salient features of the new statutory provisions
impose the following obligations on the Secretary (where they will
be codified in title 38 United States Code is noted in
parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

- 8 -                            

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided that is necessary to Substantiate
the claim (38 U.S.C.A. 5103(a));

(3) The Secretary must indicate which part of the information and
evidence, if any, is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U.S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall: (a) identify the
records the Secretary is unable to obtain; (b) briefly explain the
efforts that the Secretary made to obtain those records; and (c)
describe any further action to be taken by the Secretary with
respect to the claim (38 U.S.C.A. 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3)).

- 9 -

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim: (a) The claimant's service medical records
and, if the claimant has furnished the Secretary information
sufficient to locate such records, other relevant records
pertaining to the claimant's active military, naval, or air service
that are held or maintained by a governmental entity (38 U.S.C.A.
5103A(c)(1)). (b) Records of relevant medical treatment or
examination of the claimant at Department health-care facilities or
at the expense of the Department, if the claimant furnishes
information sufficient to locate those records (38 U.S.C.A.
5103A(c)(2)). (c) Any other relevant records held by any Federal
department or agency that the claimant adequately identifies and
authorizes the Secretary to obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a medical examination or
obtaining a medical opinion which such an examination or opinion is
necessary to make a decision on the claim (38 U.S.C.A.
5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [3 8 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant)-
(i) contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

- 10 -

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

The RO has provided the claimant with two VA examinations, by the
same examiner. The Board acknowledges that neither of the VA
examination reports taken alone depicts fully the veteran's left
knee disability. The Board further acknowledges that it is quite
possible that post-1997 treatment records of the veteran's left
knee have not been associated with the claims file. However, in the
Board's view, the evidence taken as a whole, including X-rays,
MRI's, treatment records, and VA examination reports, is quite
clear as to the longstanding nature and overall level of the
veteran's left knee disability. Especially in light of specific
findings of the July 2000 VA examiner regarding passive and active
range of motion and mild instability, there is no reasonable
possibility that obtaining additional records will show severe
ligamentous instability, or current degenerative arthritis of the
left knee productive of compensable limitation of range of motion.
These are the findings that would be required to justify higher
schedular ratings than assigned in this decision. Also, as noted
above, the veteran's overall left knee disability rating will now
be quite substantial (though to justify a lower rating based on
overlapping symptoms would be difficult since ligamentous,
meniscus, and arthritic disability are all objectively shown), and
past this point concerns of "pyramiding" ratings, or the evaluation
of the same manifestation under different diagnoses, become
prominent. See 38 C.F.R. 4.14.

Equally importantly, the Board cannot ignore the veteran's history
of falsification in this and other proceedings. The Board notes
that the veteran altered some documents in support of another claim
(see the Board's November 1999 decision for an extended
discussion), and in the current matter appears to have grossly
overstated the amount of time his leg was in a cast after his
inservice injury (he was

- 11 -

in a cast for less than a month, rather than for the 6 or 9 months
he indicated during VA compensation examinations). Similarly, at
his November 1997 VA examination the veteran indicated that he had
not worked for several years due to his left knee disability, while
at his July 2000 VA examination he stated that he had lost a bit of
work, and gave the impression that he had missed only a small
amount of time from work. Development becomes extremely difficult
in the face of a history of fabrication and factual contradictions.
In the current case, the Board has had to make extensive efforts to
separate fact from fiction and yet ensure a fair adjudication of
the present claim.

The veteran's own actions have undermined the credibility of his
assertions as to subjective matters, and as to features of this
disability difficult or impossible to verify in an examination
setting. The standard for further development requires a reasonable
possibility of supporting the claim. Under that standard, the Board
finds the current very extensive record stretching back to 1993 
leaves no reasonable possibility that further development would
substantiate the claim for ratings higher than those provided
therein. This judgment is made viewing the service medical records,
the treatment records, the VA examination records, and the X-ray
and MRI reports, in conjunction with one another so as to depict
the veteran's disability in a comprehensive way. This judgment is
a finding of fact based on a thorough reading of the evidence of
record, in the context of a claimant whose false assertions have
rendered adjudication of his claim unusually difficult. The duty to
assist in the development and the adjudication of a claim is not a
one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996);
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993). The veteran's lack of
straightforward cooperation in this case, and his low credibility,
are factors in the Board's decision not to develop his claim more
fully, since his statements are not reliable guidance as to how VA
should proceed. Specifically, the Board finds no basis to remand to
attempt to obtain an examination during a period of alleged "flare
up" since the Board finds that such episodes are either
nonexistent, or are of such limited nature that they would be fully
encompassed within the ratings awarded here.

- 12 -

Analysis

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2000). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole-recorded
history, including service medical records. 38 C.F.R. 4.2, 4.41
(2000). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10, 4.40, 4.45, 4.49 (2000); DeLuca v. Brown, 8 Vet. App.
202, 204-06 (1995).

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the claim or is in equal balance,
the claim is allowed. Id. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (2000).

In evaluating the severity of a particular disability it is
essential to consider its history. 38 C.F.R. 4.1 (2000); Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim (such as this one)
placed in appellate status by disagreement with the initial rating
award and not yet ultimately resolved is an original claim as
opposed to a new claim for increase. Fenderson v. West, 12 Vet.
App. 119 (1999). In such cases, separate ratings may be assigned
for separate periods of time based on the facts found, a practice
known as "staged" ratings. Id.

- 13 -

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R.
4.71a, Diagnostic Code 5010.

Pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5003, degenerative
hypertrophic arthritis or osteoarthritis established by X-ray
findings will be rated on the basis of limitation of motion under
the appropriate diagnostic codes for the specific joint or joints
involved (DC 5200 etc.), if the limitation of range, of motion is
compensable. When, however, the limitation of motion of the
specific joint or joints involved is noncompensable under the
appropriate diagnostic codes,, a rating of 10 percent is for
application for each such major joint or group of major joints
affected by limitation of motion, to be combined, not added under
diagnostic code 5003. Limitation of motion must be objectively
confirmed by findings such as swelling, muscle spasm, or
satisfactory evidence of painful motion. In the absence of
limitation of motion, with X-ray evidence of involvement of 2 or
more major joints or 2 or more minor joint groups such a condition
is rated as 10 percent disabling. Such a condition is to be rated
as 20 percent disabling if there is X-ray evidence of involvement
of 2 or more major joints, or 2 or more minor joint groups, with
occasional incapacitating exacerbations.

38 C.F.R. 4.71a, Diagnostic Code 5003 further provides that the 20
percent and 10 percent ratings based on X-ray findings, above, will
not be combined with ratings based on limitation of motion; and
that the 20 percent and 10 percent ratings based on X-ray findings,
above, will not be utilized in rating conditions listed under
diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. 4.45(f) pertains to pain on movement, swelling, deformity
or atrophy of disuse. Instability of station, disturbance of
locomotion, interference with sitting, standing and weight-bearing
are related considerations. For the purpose of rating disability
from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle
are considered major joints.

38 C.F.R. 4.10 provides that in cases of functional impairment,
evaluations must be based upon lack of usefulness of the affected
part or systems and 38 C.F.R. 

- 14 -

4.40, 4.45 and 4.59 require consideration of functional disability
due to arthritis, weakened movement, excess fatigability,
incoordination, pain on movement, or flare-ups. These requirements
enable the VA to make a more precise evaluation of the level of
disability and of any changes in the condition. See Schafrath v.
Derwinski, 1 Vet. App. 589, 594 (1991); DeLuca v. Brown, 8 Vet.
App. 202 (1995).

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. Muscle spasm will greatly assist the
identification. Sciatic neuritis is not uncommonly caused by
arthritis of the spine. The intent of the schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability . It is the intention to recognize actually painful,
unstable, or maligned joints, due to healed injury, as entitled to
at least the minimum compensable rating for the joint. Crepitation
either in the soft tissues such as the tendons or ligaments, or
crepitation within the joint structures should be noted carefully
as points of contact which are diseased. Flexion elicits such
manifestations. The joints involved should be tested for pain on
both active and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite undamaged
joint. 38 C.F.R. 4.59.

Pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5257, recurrent
subluxation or lateral instability is rated as 10 percent disabling
if slight, 20 percent disabling if moderate, and 30 percent
disabling if severe.

Under Diagnostic Code 5258, dislocation of semilunar cartilage with
frequent episodes of "locking," pain, and effusion into the joint
is rated as 20 percent disabling, while under Diagnostic Code 5259,
removal of cartilage with symptomatic residuals is rated as 10
percent disabling.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15
degrees is rated as 30 percent disabling; to 30 degrees is rated as
20 percent disabling; to 45 degrees is rated as 10 percent
disabling; and to 60 degrees is rated as 0 percent disabling.

- 15 -

Under Diagnostic Code 5261, limitation of extension of the leg to
45 degrees is rated as 50 percent disabling; to 30 degrees is rated
as 40 percent disabling; to 20 degrees is rated as 30 percent
disabling; to 15 degrees is rated as 20 percent disabling; to 10
degrees is rated as 10 percent disabling; and to 5 degrees or less
is rated as noncompensably disabling.

A claimant who has arthritis and instability of the knee may be
rated separately under diagnostic codes 5003 and 5257. VAOPGCPREC
23-97.

The evaluation of the same disability under various diagnoses is to
be avoided. Disability from injuries to the muscles, nerves, and
joints of an extremity may overlap to a great extent, so that
special rules are included in the appropriate bodily system for
their evaluation. Dyspnea, tachycardia, nervousness, fatigability,
etc., may result from many causes; some may be service connected,
others, not. Both the use of manifestations not resulting from
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same manifestation
under different diagnoses ("pyramiding") are to be avoided. 38
C.F.R. 4.14.

An MRI and a positive clinical McMurray's test demonstrate that the
veteran has a symptomatic torn medical meniscus of the left knee.
This appears to be part of the residuals of his inservice injury,
for which he is service connected. Under Diagnostic Code 5258,
dislocated semilunar cartilage with frequent episodes (of locking,
pain and effusion into the joint is rated as 20 percent disabling.
Thus, a rating of 20 percent is awarded under Diagnostic Code 5258.
This is the highest possible schedular rating under this diagnostic
code.

There are also repeated diagnoses of mild or moderate, but not
severe, ligamentous instability of the left knee, that also cannot
be dissociated from the veteran's service connected residuals of a
left knee injury. The November 1997 VA examination report describes
the instability as moderate, while the July 2000 report describes
the instability as mild. Resolving the benefit of the doubt in the
veteran's favor, see 38

- 16 -

C.F.R. 3.102, the appropriate rating for moderate instability of
the knee is 20 percent. The Board is persuaded by the VA examiner's
findings that the instability is mild to moderate, and therefore
finds that the next higher rating of 30 percent under this
diagnostic code, for severe instability, is not warranted.

The veteran has degenerative joint disease of the left knee.
However, range of motion is repeatedly found to be full, or at the
very least well within the range of a noncompensable rating under
diagnostic codes 5260 and 5261, even taking into account pain and
other factors. However, there is atrophy of the thigh, crepitus,
and X-ray and MRI evidence of arthritis of the left knee.
Therefore, a 10 percent rating pursuant to Diagnostic Code 5010,
the diagnostic code for traumatic arthritis, is warranted in this
case. A higher rating is not warranted because limitation of range
of motion is not beyond the noncompensable level under Diagnostic
Codes 5260 and 5261, and there is only one major joint involved.
See Diagnostic Codes 5003 and 5010. Additionally, a rating in
excess of 10 percent for arthritis which objectively (by X-ray,
MRI, and clinical examination) is not shown to be extensive, in
combination with a 20 percent rating for his torn medial meniscus
and a 20 percent rating for his ligamentous instability, both of
which contemplate very substantial functional limitation, would
constitute impermissible pyramiding of ratings of the same symptoms
under the guise of different etiologies. See 38 C.F.R. 4.14.

In sum, an increased rating for left knee disability is granted.
The left knee is now assigned ratings of 20 percent under
Diagnostic Code 5258, 20 percent under Diagnostic Code 5257, and 10
percent under Diagnostic Code 5010.

The ratings herein take account of pain and functional limitation
due to arthritis, as well as atrophy of the left thigh, crepitus,
joint effusion at times (but not at others), objective evidence of
a torn meniscus and arthritis, instability, fatigability, and
disability during flare-ups. Particularly, the Board acknowledges
the findings of the VA examiner that the types of disability the
veteran has will be subject to flare-ups, and the Board has paid
particular attention to the objective findings of crepitus,
atrophy, torn meniscus, instability, arthritis, and joint effusion,
as corroborating that

- 17 -

such flare-ups do in fact likely occur. As the examiner noted,
these flare-ups would include weakened movement, a loss of
coordination, and early fatigue. The disability ratings assigned
herein contemplate these flare-ups and objective findings, rather
than merely the quiescent findings during the VA compensation
examinations. The VA examination results taken alone would justify
significantly lower ratings than those assigned herein.

The Board notes that while at one VA examination the veteran
indicated that he had not worked for several years due to his left
knee disability, at another he stated that he had lost a bit of
work, and gave the impression that he had missed only a small
amount of time from work. The Board further notes that the veteran
altered some documents in support of another claim (see the Board's
November 1999 decision for an extended discussion), and in the
current matter grossly overstated the amount of time his leg was in
a cast after his inservice injury (he was in a cast for less than
a month, rather than for the 6 or 9 months he indicated during VA
compensation examinations). Thus, his own statements and history as
to his symptoms, the level of left knee disability, and its effect
on his employment are severely impugned by his low level of
credibility. The Board therefore has paid close attention and
assigned great weight to the objective evidence of record -
clinical examination reports, MRI and X-ray reports, atrophy,
crepitus, objective findings of effusion and instability, etc.
Based on these findings, the veteran's left knee disability, though
substantial, is not particularly unusual and is well contemplated
by the schedular criteria.

The Board has considered whether this case should be referred to
the Director, Compensation and Pension Service, for extraschedular
consideration for rating of the veteran's service connected left
knee disability. The governing norm in such exceptional cases is:
A finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. 38
C.F.R. 3.321(b). The Board notes that there is no evidence in the
claims file of frequent periods of hospitalization for left knee
disability. As noted above, the disability picture is not

- 18 -

unusual. Moreover, there is no objective evidence to show that the
left knee disability has created marked interference with
employment, out of proportion with the disability rating granted
herein. According to the evidentiary assertions of the claimant
that the Board finds to be credible, he continues to work in
construction, albeit in a supervisory capacity, without taking too
much time off from work. Accordingly, this Board finds that this
case does not warrant referral for extraschedular consideration. 38
C.F.R. 3.321(b).

Although this is an initial rating claim, the medical evidence does
not reveal a change in disability over time that would justify
changed or increased ratings over time. A review of the most recent
VA examination report shows that the ligamentous instability has
remained mild to moderate; the damaged meniscus is rated at the
highest possible schedular rating; and the objective indication is
that the arthritis is not productive of compensable limitation of
range of motion. Thus, the ratings assigned herein are effective
for the full pendency of the veteran's claim. Fenderson v. West, 12
Vet. App. 119 (1999).

ORDER

The claim for art increased rating for left knee disability is
granted, subject to the provisions governing the payment of
monetary benefits. The left knee disability is now assigned ratings
of 20 percent under Diagnostic Code 5258, 20 percent under
Diagnostic Code 5257, and 10 percent under Diagnostic Code 5010.

Richard B. Frank
Member, Board of Veterans' Appeals

- 19 - 



